ATTORNEY GRIEVANCE COMMISSION                                                                   *      IN THE
OF MARYLAND
                                                                                                *      COURT OF APPEALS

v.                                                                                              *      OF MARYLAND

                                                                                                *      Misc. Docket AG No. 100

BRIAN JEFFREY ROSENBERG                                                                         *      September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Brian Jeffrey Rosenberg, to indefinitely suspend the

Respondent from the practice of law with the right to petition for reinstatement after 90 days,

it is this 10th day of August, 2022


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Brian Jeffrey

Rosenberg, be, and he hereby is, indefinitely suspended from the practice of law in the State

of Maryland with the right to petition for reinstatement after 90 days, for violations of Rules

19-301.1, 19-301.4, and 19-308.4 (c) and (d) of the Maryland Attorneys’ Rules of

Professional Conduct; and it is further


                       ORDERED, that the Clerk of this Court shall remove the name of Brian Jeffrey

Rosenberg from the register of attorneys in this Court, and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2022-08-10 15:01-04:00                                         /s/ Matthew J. Fader
                                                                                               Chief Judge

Suzanne C. Johnson, Clerk